DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-13, 20-21, 24, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi, Sairamesh et al (WO 2016/173656 A1) in view of Van Rensburg et al (US 2010/2033374 A1)
Regarding claims 1, 11, 13, 20, 21, and 24, Nammi discloses a method of wireless communication, the method comprising:
detecting, at a user equipment (UE) located within a first serving cell served by a first base station (Fig. 1A, WD 15c served by LPN12 in cell 16b), one or more interfering beams generated by a second base station (page 15, lines 11-16, WD 15c operatively connected to the LPN 12 may also been impacted due to multiple beam transmissions from HPN 11 and hence cause interference to the WD 15c.  The WD 15c may report channel quality information measurements to the LPN 12), wherein the second base station is a neighboring base station of the first base station and the second base station is configured to serve a second serving cell that neighbors the first serving cell (Fig. 1a, HPN 11 is neighbor of LPN 12 and configured to serve WDs 15a and 15b in cell 16a); 
transmitting, from the UE to the first base station, an interference identification message indicating the one or more interfering beams (page 15, lines 11-16, WD 15c operatively connected to the LPN 12 may also been impacted due to multiple beam transmissions from HPN 11 and hence cause interference to the WD 15c.  The WD 15c may report channel quality information measurements to the LPN 12.  Herein, the CQI is associated with each interfering beam), wherein transmission of the interference identification message to the first base station causes transmission of the interference identification message from the first base station to the second base station via a backhaul communiation (page 16, lines 17-20, the LPN 12 can pass information such as directional beams are causing interference in its cell to the HPN 11 and/or step S204 in Fig. 6.  According to Fig. 1a, HPN 11 and LPN 12 are connected to core network via bi-directional backhaul link). 
receiving, at the first base station, via second backhaul communication, a scheduling message indicating a set of beams of the second base station that are scheduled for use in upcoming transmissions to one or more UEs within the second serving cell, the scheduling message received by the first base station in response to transmission of the interference identification message to the second base station (page 17, lines 10-25, HPN 11 informs LPN 12 the directional beams to be used to serve its own wireless devices 15a and 15b in its cell 16a in response to acquired information about interfering beams from LPN 12, illustrated in Fig. 6.  According to Fig. 1a, HPN 11 and LPN 12 are connected to core network via bi-directional backhaul link).
Nammi does not disclose receiving at the UE the scheduling message from the first base station.  Van Rensburg discloses that the NB may broadcast its beam cycle pattern along with beam cycle pattern and period from the neighboring NBs to the UE (91st paragraph.  Herein, the beam cycle pattern and period of neighboring NBs are used for communications between neighboring NBs and its UEs in its own cells).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include method of broadcasting serving NB beam cycle pattern and neighboring NBs beam cycle patterns to UE in Nammi’s system, as suggested by Van Rensburg, thereby UEs can optimize its own scheduling.

Regarding claim 2, Nammi discloses that wherein the one or more interfering beams correspond to interference that satisfies an interference threshold (page 16, lines 15-17, directional beams may be causing interference if CQI-U – CQI-j > V where V is a threshold).

Regarding claim 7, Nammi discloses that wherein the one or more interfering beams are the strongest beams of a strongest cell, the strongest cell corresponding to the second base station (Fig. 1a, beams generated from HPN 11 are the only strongest interfering beams to WD 15c).

Regarding claims 12 and 26, Nammi discloses that that wherein scheduling of the set of beams at the second base station is independent of any requests included in the interference identification message (Fig. 8, beam scheduling of HPN 11 is independent set at the HPN 11).

Regarding claim 31, Nammi discloses that WD 15c operatively connected to the LPN 12 may also been impacted due to multiple beam transmissions from HPN 11 and hence cause interference to the WD 15c.  The WD 15c may report channel quality information measurements to the LPN 12 (page 15, lines 15-16).  Nammi does not disclose performing, at the UE, one or more operations to account for interference caused by set of beams indicated in the scheduling message.  Van Rensburg discloses that the UE may then create their own scheduling information (91st paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create UE’s own scheduling information in Nammi’s system, as suggested by Van Rensburg, to reduce interference.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi and Van Rensburg further in view of Tang et al (US 2019/0238208 A1).
Regarding claims 3-6, Kim discloses that the mobile station, located in the service coverage of the serving base station, receives beam measurement signals transmitted over the beam B k,n of the neighbor base station BSn (88th paragraph).  Kim does not disclose fixing at the UE receiver spatial quasi co-location (QCL) to the first base station and measuring interferer reference signal received power (RSRP); and wherein the RSRP is measured based on interferer SSB beams and channel state information reference signal (CSI-RS); and sweeping, at the UE, receiver spatial quasi co-location (QCL) across multiple receive beams; and measuring reference signal received power (RSRP) for each receive beam of the multiple receive beams.  Tang discloses that the UE, having QCL, may sweep Rx beams and obtained RSRP measurement for each Rx beam based on SSB and CSI-RS (86th, 112th, 116th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include beam sweeting in Nammi’s system, as suggested by Tang, to identify characteristics of Tx and Rx beams.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi and Van Rensburg further in view of Kim (US 2018/0351668 A1).
Regarding claim 8, Nammi discloses directional beams causing interference if CQI measurements are above a threshold (page 16, lines 15-17).  Nammi does not disclose determining a maximum RSRP over all beams per cell to determine the strongest cell.  Kim discloses that the maximum neighbor cell interference value is determined according to RSRP value of the interference signal (84th paragraph and Fig. 6A.  Herein, the maximum interference value indicates the cell where the beam generated).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining average RSRP among cells in Nammi’s system, as suggested by Kim, to indicate the interfering cell.
Regarding claim 22, Nammi discloses that HPN acquiring information about interfering beams from LPN (Fig. 6).  Nammi does not disclose transmitting, from the first base station to one or more additional base stations via one or more additional backhaul communications, the interference identification message, wherein the interference identification message indicates beams corresponding to each of the one or more additional base stations.  Kim discloses transmitting, from the first base station to one or more additional base stations via one or more additional backhaul communications (Figs. 9A and 9B), the interference identification message, wherein the interference identification message indicates beams corresponding to each of the one or more additional base stations (112th paragraph, serving base station shares with neighbor base stations interference values via backhaul, Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to notify interfering beams to additional base stations in Nammi’s system, as suggested by Kim, to reduce interference.
Nammi does not disclose receiving, at the first base station from the one or more additional base stations via one or more second additional backhaul communications, one or more additional scheduling messages indicating one or more sets of beams of the one or more additional base stations that are scheduled for use in upcoming transmissions to UEs within one or more serving cells served by the one or more additional base stations and transmitting, from the first base station to the UE, the one or more additional scheduling messages.  Van Rensburg discloses that NB may share its beam cycling pattern with its neighboring NBs.  The sharing of the beam cycling pattern may be communicated between the NBs over a backhaul connecting the NBS (50th paragraph).  Van Rensburg further discloses that the NB may broadcast its beam cycle pattern along with beam cycle pattern and period from the neighboring NBs to the UE (91st paragraph.  Herein, the beam cycle pattern and period of neighboring NBs are used for communications between neighboring NBs and its UEs in its own cells).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include method of broadcasting serving NB beam cycle pattern and neighboring NBs beam cycle patterns to UE in Nammi’s system, as suggested by Van Rensburg, thereby UEs can optimize its own scheduling.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nammi and Van Rensburg in view of Yoon et al (US 2020/0367125 A1).
Regarding claim 9, Nammi discloses directional beams causing interference if CQI measurements are above a threshold (page 16, lines 15-17).  Nammi does not disclose determining an average reference signal received power (RSRP) over the strongest beams to determine the strongest cell.  Yoon discloses determining the average RSRP of N cells above the threshold and/or channel quality (148th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining average RSRP among cells in Nammi’s system, as suggested by Yoon, to indicate the highest average RSRP cell.

Claims 10, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi and Van Rensburg in view of Zheng et al (US 2021/0160798 A1).
Regarding claims 10, 23, and 25, Nammi discloses that WD 15c operatively connected to the LPN 12 may also been impacted due to multiple beam transmissions from HPN 11 and hence cause interference to the WD 15c.  The WD 15c may report channel quality information measurements to the LPN 12 (page 15, lines 11-16).  Nammi does not disclose that wherein the interference identification message includes, for each interfering beam of the one or more interfering beams, physical cell identity (PCI) information corresponding to the interfering beam and a synchronization signal block (SSB) beam identifier corresponding to the interfering beam and/or TCI state corresponding to the interfering beam.  Zheng discloses that the measurement result including PCI and SSB beam index (102nd paragraph.  Herein, PCI and/or SSB beam index can be TCI state).  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to include PCI and SSB beam index in measurement report in Nammi’s system, as suggested by Zheng, to indicate the cell identity and SSB index.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi and Van Rensburg in view of Jeong et al (US 2015/0215873 A1).
Regarding claims 14 and 27, Nammi discloses that HPN 11 informs LPN 12 the directional beams to be used to serve its own wireless devices 15a and 15b (page 17, lines 10-25).  Nammi does not disclose that wherein the scheduling message includes a bitmap, and wherein each value of the bitmap corresponds to a different beam of the set of beams.  Jeong discloses a bitmap allocation information of neighboring beam wherein each value of the bit indicates a beam (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a bitmap for indicating beams in Nammi’s system, as suggested by Jeong, to reduce bandwidth overhead.

Allowable Subject Matter
Claims 16-19 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Takano, Hiroaki (EP 3,373,636 A1) discloses ascertaining an interference condition in a wireless system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472